              Case 1:19-cv-01748-JDP Document 11 Filed 05/21/20 Page 1 of 1


     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive, Suite B-107-240
     Las Vegas NV 89113
 3   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 4
 5   Attorney for Plaintiff: Cynthia Hopson

 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
                                              FRESNO DIVISION
10
11
                                                       Case No.: 1:19-cv-01748-JDP
12 CYNTHIA HOPSON,
13                              Plaintiff,             NOTICE OF DISMISSAL WITH
     v.                                                PREJUDICE
14
15    HAPPY BEE’S, INC., as an entity and doing
      business as “Perko’s Cafe #120”, and DOES 1-      [Fed. R. Civ. P. 41]
16    50, Inclusive,
17                          Defendants.
18
19          PLEASE TAKE NOTICE, that plaintiff hereby unilaterally requests that this action be and

20   is hereby dismissed in its entirety, against all defendants, WITH PREJUDICE, pursuant to Federal

21   Rules of Civil Procedure 41(a)(1).

22
23   Date: May 21st, 2020                                     /s/ Daniel Malakauskas__________
                                                              By: Daniel Malakauskas, of,
24                                                            MALAKAUSKAS LAW, APC,
                                                              Attorney for Plaintiff
25
26
27
28




     NOTICE OF DISMISSAL PURSUANT TO FERDERAL RULE OF CIVIL PROCEDURE 41(a)(1)
                                                                                                      1
